PiNNey, J.
The allegations upon which the claim for the moneys paid by the plaintiff for taxes and insurance was founded were not presumptively within the knowledge of the defendants as subsequent purchasers or incumbrancers; and they might properly deny all knowledge or information in respect thereto sufficient to form a belief. Such a denial, under these circumstances, formed a material issue for trial. Davis v. Louk, 30 Wis. 308. And, as the answer was properly verified, it could not be stricken out as sham. The case of Pfist&r 'o. Wells, ante, p. I'll, upon this point, is conclusive.
By the Gowrt.— The order appealed from is reversed, and the cause is remanded for further proceedings according to law.